Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title is suggested to be reflective of the subject matter that provides differentiation from the prior art.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2005/0147866) in view of Di Iorio et al. (US 2016/0285113, hereinafter referred to as Iorio).
Regarding claims 1, 2, 4 and 5, Ko discloses an electrochemical reaction unit (solid oxide fuel cell) [0011] comprising: a unit cell including an electrolyte layer, and a cathode and an anode [0003] which face each other in a first direction with the electrolyte layer intervening therebetween [0003]; and one or a plurality of structural members, the electrochemical reaction unit being characterized by further comprising a glass seal member which contains glass (glass matrix) and is in contact with two members facing each other in the first direction [0010], the two members being selected from the unit cell and the one or the plurality of structural members [0010], and characterized in that the glass seal member contains a plurality of crystal grains (orientated fibers conferred due to heat treatment providing a mesh like glass structure) [0010, 0045] but does not explicitly teach one or a plurality of structural members or each of the crystal grains having a ratio of a vertical dimension in the first direction to a horizontal dimension in a second direction orthogonal to the first direction of 1.5 or more.  
However, Ko recognizes the strength, leakage rate, density, and porosity of the sealant can be affected by the aspect ratio of the ceramic fibrous particles and its orientation to allow for In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Iorio teaches a solid oxide fuel cell configuration where at least two interconnectors which conduct the current and distribute the gases are provided between the adjacent unit cells [0059, 0078, 0083] are sealed with a glass based gasket [0025]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include structural members such as an interconnect between unit cells sealed with a glass gasket in the fuel cell structure of Ko because Iorio recognizes that such a configuration provides for conduction of the current and distribution of the gases to the adjacent unit cells as required for operation.
Regarding claims 6 and 7, Ko does not explicitly teach the vertical dimension of at least one of the crystal grains is 30% to 50% or more of a thickness of the glass seal member in the first direction.  However, Ko recognizes adjusting the volume fraction as well as the fill density (amount of grains occupying the volume of the seal thickness) of the fibrous particles, the 
two-dimensional orientation of the particles can be improved [0026]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the volume fraction/fill density of the fibrous particles of the glass seal because Ko recognizes that such variability affects the two-dimensional orientation of the particles. Furthermore, it would have In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Ko discloses an electrochemical reaction cell stack comprising a plurality of electrochemical reaction units, the electrochemical reaction cell stack being characterized in that at least one of the electrochemical reaction units is an electrochemical reaction unit (solid oxide fuel cell) according to claim 1 [0010].  
Regarding claims 9-11, Ko discloses a production method for an electrochemical reaction unit which includes a unit cell including an electrolyte layer, and a cathode and an anode facing each other in a first direction with the electrolyte layer intervening therebetween [0003], and a glass seal member containing glass and being in contact with two members facing each other in the first direction, the two members being selected from the unit cell and the one or the plurality of structural members [0010], and in which the glass seal member contains a plurality of crystal grains (orientated fibers conferred due to heat treatment) [0010], the method comprising: a step of preparing the unit cell [0020]; a step of disposing between the two members a seed layer containing at least one element of Ba, Ca, Mg, Al, La, Ti, Cr, Zr, and Ce (BaO, Al2O3, SiO2, CaO, TiO2, ZrO2, MgO, La2O3 and B2O3)[0020], and glass (glass matrix); and a step of forming the glass seal member by, in a state in which the seed layer and the glass are disposed between the two members (applied to a sealing region), melting the glass (viscous flow) [0027-0035], followed by crystallization (presence of the seed layer elements combined with ceramic fibers in the glass matrix reinforcing and redistributing in a mesh like structure) [0045] but is silent towards the step of providing one or a plurality of structural members and each of the crystal grains having a ratio of a vertical dimension in the first direction to a horizontal dimension in a second direction orthogonal to the first direction of 1.5 or more.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Iorio teaches a solid oxide fuel cell configuration where at least two interconnectors which conduct the current and distribute the gases are provided between the adjacent unit cells [0059, 0078, 0083] are sealed with a glass based gasket [0025]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide structural members such as an interconnect between unit cells sealed with a glass gasket in the production method of Ko because Iorio recognizes that such a configuration method provides for conduction of the current and distribution of the gases to the adjacent unit cells as required for operation.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of  Di Iorio et al. as applied to claim 1 above, and further in view of Kobayashi et al. (EP 0620608 A1).
The teachings of Ko and Iorio as discussed above are herein incorporated.
Regarding claim 3, Ko and Iorio are silent towards the structural member which faces the unit cell is a separator which has a through hole formed therein; whose portion around the through hole is joined to a peripheral portion of the unit cell; and which separates from each other a cathode chamber facing the cathode and an anode chamber facing the anode.
	Kobayashi teaches a solid oxide fuel cell where separators provided with gas supply holes at its four corners to provide the reactant gases (2:18-4:18); are alternately laminated with the cells and sealed with a glass based sealant to provide flexibility and eases thermal stresses (1:40-2:2). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide various upper, intermediate, and lower separators with grooves and holes on its periphery to the fuel cell of Ko and Iorio because Kobayashi reaches separators with such configuration provides for supply of the respective oxidant and reactant gases entirely and evenly to the adjacent anode and cathodes of the cells and to collect charge while isolating from each other (3:3-36).

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727